Citation Nr: 1021721	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to February 
1964 and from November 1990 to May 1991.  He served in 
Operation Desert Shield/Storm from December 3, 1990 to May 6, 
1991, with the 38th Aerial Port Squadron (MAC).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  A notice of disagreement was received in 
June 2008, a statement of the case was issued in September 
2008, and a substantive appeal was received in October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has indicated through various statements that he 
served at King Khalid Military City (KKMC), Saudi Arabia 
during the Persian Gulf War, and that while there, he was 
exposed to scud missiles being fired overhead.  The RO has 
denied the claim because he has failed to establish that he 
was at KKMC.  There is already service evidence of record 
that Scud missiles were fired at KKMC while the Veteran was 
allegedly there.  

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.

In view of the above, the Board believes an attempt to 
corroborate this claimed stressor is appropriate. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and/or any other appropriate 
source.  Determine whether the 38th 
Aerial Port Squadron (MMAC) was 
stationed at KKMC between December 3, 
1990, to May 6, 1991.

2.  If, and only if, it is confirmed 
that the Veteran's unit was at KKMC 
between December 3, 1990 and May 6, 
1991, schedule him for a VA examination 
by a psychiatrist.  The claims file 
must be made available to the examiner 
for review.  Any indicated special 
tests should be accomplished.  The 
psychiatrist must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the corroborated 
stressor reported by the Veteran.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 



